Citation Nr: 1046349	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for an inguinal hernia.

2.  Entitlement to a rating in excess of 10 percent for a 
inguinal hernia scar, to include a compensable rating earlier 
than November 2007. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision. 


FINDINGS OF FACT

1.  The Veteran's hernia is small and reducible, or without true 
hernia protrusion; it does not require the use of a truss or 
belt.

2.  In November 2007, the Veteran's hernia scar was first shown 
to be painful, but it was not at any time during the course of 
the Veteran's appeal shown by the medical evidence to be deep, to 
cause limitation of motion, or to cover an area exceeding 12 
square inches.


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for a right inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 
7338 (2010).

2.  Criteria for a rating in excess of 10 percent for an inguinal 
hernia scar, to include a compensable rating earlier than 
November 2007, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7813 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Veteran currently receives a noncompensable rating for his 
inguinal hernia under 38 C.F.R. § 4.104, Diagnostic Code 7338.  A 
noncompensable rating is assigned when a hernia has either not 
been operated on, but is remediable, or where it is small and 
reducible, or without true hernia protrusion.  A 10 percent 
rating is assigned when a hernia is postoperative recurrent, 
readily reducible and is well supported by either a truss or 
belt.  A 30 percent rating is assigned when an inguinal hernia is 
small, postoperative recurrent, or unoperated irremediable, not 
well supported by truss, or not readily reducible.  A 60 percent 
rating is assigned when an inguinal hernia is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered inoperable.

The Veteran currently receives a noncompensable rating for his 
inguinal hernia.  In March 1999, the Veteran underwent surgery to 
repair his hernia.  In May 2006, the Veteran filed a claim 
seeking a compensable rating for his inguinal hernia.

The Veteran was provided with a VA examination in October 2006 at 
which he reported having mesh installed in 1998, and he stated 
that since that time he had experienced local pain that was 
aggravated by coughing or lifting.  The Veteran denied wearing 
any support and he did not take any medication for his abdominal 
discomfort.  The examination found no abdominal masses.  The 
Veteran had a well-healed scar that measured 5cm.  There was no 
evidence of a recurrent hernia on either side of the abdominal 
wall.

The Veteran underwent a second VA examination in November 2007, 
where he complained that he had experienced a persistent problem 
with pain in the inguinal region that occurred if he leaned over, 
lifted a heavy object, or coughed since his inguinal hernia had 
been repaired in the 1990s.  The Veteran reported that he tried 
to limit his lifting as a result, but he acknowledged that he had 
been able to continue his usual work as a janitor despite this 
limitation.  The examiner found mild tenderness on deep palpation 
of the inguinal canal, but concluded that the Veteran had a 
successfully repaired left inguinal hernia.  The examiner added 
that the Veteran did have mildly tender scar tissue from the left 
inguinal hernia repair.

The Veteran testified at a hearing before the Board in December 
2009, stating that he was unable to apply for jobs that required 
lifting.  The Veteran denied ever being put on any lifting 
restriction by a doctor.  The Veteran asserted that there was 
some bulging of the tissue that might occur, but if he was 
careful and put pressure on it, it would go back in.  The Veteran 
denied receiving any regular treatment for his inguinal hernia.

Following the hearing, the Board remanded the Veteran's claim for 
an additional examination, which was provided in July 2010.  At 
the examination, the Veteran reported having intermittent pain in 
the left inguinal area for the past 10 years.  The pain occurred 
every other month and were momentarily sharp and were triggered 
by bending, lifting, or by sitting up in bed.  The examiner found 
that the Veteran's abdomen was nontender with no masses or 
tenderness noted.  The Veteran had bilateral hernia repair scars 
that were 5 cm by 2mm, non tender, and well-healed with no 
induration, swelling, edema, or deformity.  The Veteran had a 
small hernia present on the left which descended just through the 
internal inguinal ring but reduces spontaneously.  The examiner 
related the intermittent pain to the Veteran's inguinal hernia.

The Board has carefully reviewed the Veteran's testimony and the 
examination reports.  This evidence simply does not support a 
compensable rating for the Veteran's repaired inguinal hernia.  
The Board acknowledges that the Veteran experiences some pain as 
a result of his inguinal hernia, but the fact remains that the 
evidence fails to show that the Veteran's inguinal hernia is 
other than small and reducible, and there is no true hernia 
protrusion.  Significantly, the Veteran does not use either a 
belt or truss.  As such, a compensable rating is not warranted 
for the Veteran's inguinal hernia.

The Board has also considered whether a rating in excess of 10 
percent is warranted for the Veteran's hernia scar.  It is noted 
that a March 2009 rating decision granted a 10 percent rating for 
the Veteran's inguinal hernia scar, which was made effective 
November 2007, the earliest date that it was shown that the 
Veteran's hernia scar was painful.

Ratings for scars are provided under 38 C.F.R. § 4.118, DCs 7801-
7805, 10 percent ratings are assigned for scars, not affecting 
the head, face, or neck, that 1) are deep and cover an area 
exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); 2) cause limited 
motion and cover an area exceeding 6 square inches; 3) are 
superficial, do not cause limited motion, and cover an area of 
144 square inches or greater (a superficial scar is one not 
associated with underlying soft tissue damage); 4) are 
superficial and unstable (an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar); or 5) are superficial and painful on examination.  See 38 
C.F.R. § 4.118, DCs 7802, 7803, 7804.  However, 10 percent is the 
highest rating available under these codes for scars other than 
of the head, face, or neck; unless the scar is either deep or 
causes limitation of motion and covered an area exceeding 12 
square inches.  Additionally, 38 C.F.R. § 4.71a, DC 7805 directs 
that scars be also rated based on the limitation of function of 
the affected part.

As noted, the Veteran currently receives a 10 percent rating for 
his scar.  As shown by the medical evidence, the hernia scars are 
neither deep nor do they cause limitation of motion.  
Furthermore, the scars do not cover an area exceeding 12 square 
inches.  As such, a rating in excess of 10 percent is not 
warranted.

The Board has considered whether a compensable rating could be 
assigned earlier than November 2007.  This, however, was the 
first time that it was shown that the Veteran's scar was painful.  
For example, at the Veteran's October 2006 examination, there was 
no indication that the scar was painful, as the examiner 
described it as well-healed.  It is noted that the Veteran 
himself also did not assert that the scar itself was painful 
prior to that date, as his statements addressed the repaired 
hernia itself, and not specifically the scar.

Additionally, prior to November 2007, there was no indication 
that the scars were deep, caused any limited motion, covered an 
area of 144 square inches or greater, or were unstable. 

There has also been no indication during the Veteran's appeal to 
show that his scar itself actually limited functioning.

As such, a rating in excess of 10 percent is not warranted for 
the Veteran's scar, to include a compensable rating earlier than 
November 2007. 

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's repaired inguinal 
hernia that would render the schedular criteria inadequate.  The 
Veteran's main symptom is pain which is contemplated in the 
rating assigned.  Additionally, there are compensable schedular 
ratings available that would compensate for more severe residuals 
of the hernia repair.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2006, which informed the Veteran of all the elements 
described above, including informing him about how effective 
dates and disability ratings are formulated.

Private treatment records have been obtained, and the Veteran 
denied receiving any medical treatment for his hernia.  
Additionally, the Veteran testified at a hearing before the 
Board.
 
The Veteran has also been provided with several VA examinations.  
The Board finds the above VA examinations to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate his 
disability under the applicable rating criteria.  
 
It appears that the Veteran argued in his notice of disagreement 
that no doctor had told him that the wearing of a belt or truss 
would alleviate (although the Veteran wrote "elevate") his 
pain.  However, the fact remains that the Veteran has not, in 
fact, been prescribed either a truss or belt for his hernia.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.








ORDER

A compensable rating for an inguinal hernia is denied.

A rating in excess of 10 percent for a inguinal hernia scar, to 
include a compensable rating earlier than November 2007, is 
denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


